TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00677-CR



                              Kenneth Wayne Acy, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-14-1120-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kenneth Wayne Acy, Jr., seeks to appeal from judgments of conviction for

two counts of aggravated assault with a deadly weapon, see Tex. Penal Code § 22.02(a)(2), and one

count of unlawful possession of a firearm by a felon, see id. 46.04(a). Following the jury verdict of

guilty, sentence was imposed on July 1, 2015.

               Rule 26.2 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a criminal case when notice of appeal is filed within thirty days after the day sentence

is imposed or suspended in open court unless a motion for new trial is timely filed. Tex. R. App.

P. 26.2(a)(1). Where a timely motion for new trial has been filed, notice of appeal must be filed

within ninety days after the sentence is imposed or suspended in open court. Tex. R. App. P.

26.2(a)(2). Compliance with Rule 26—the timely filing of a notice of appeal—is essential to vest
this Court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

                In this case, the trial court imposed sentence on July 1, 2015. Appellant filed a timely

motion for new trial on July 23, 2015. Therefore, appellant’s notice of appeal was due ninety days

after the sentence was imposed, on September 29, 2015.                Appellant filed his notice on

October 27, 2015. Thus, appellant’s notice of appeal is untimely. This Court’s appellate jurisdiction

in a criminal case is invoked by a timely filed notice of appeal. See State v. Riewe, 13 S.W.3d 408,

410 (Tex. Crim. App. 2000); Olivo, 918 S.W.2d at 522. Absent a timely filed notice of appeal, we

do not obtain jurisdiction to address the merits of the appeal in a criminal case and can take no action

other than to dismiss the appeal for want of jurisdiction. See Slaton, 981 S.W.2d at 210.

Accordingly, we dismiss this appeal for want of jurisdiction.



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: November 13, 2015

Do Not Publish




                                                   2